Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   DETAILED ACTION
Priority
 	This application is a 371 of PCT/US2019/025910 04/04/2019, is acknowledged
Status of Claims
Claims 101-120 are currently pending in the application. Claims 1-100 were previously canceled.
Receipt is acknowledged of amendment / response filed on February 22, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 11/17/2020, which has been entered in the file.
Response to Election/Restriction
		
In response to the restriction requirement Applicants have elected Group I, which includes claims 101-116 and 118 drawn to a compound of Formula (I) and the elected species as set forth and found to a Compound A-9, such as, 
    PNG
    media_image1.png
    125
    301
    media_image1.png
    Greyscale
 , without traverse, is acknowledged. 

		Applicants preserve their right to file a divisional on the non-elected subject matter. 
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. § 103(a), which forms the basis for all obviousness rejections, set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
Claims 101-116 and 118 are rejected under 35 U.S.C. § 103(a) as being un-patentable by Shoichet et al  (WO 2017/007695, IDS). Applicant claims Opioid receptor modulator compounds, their compositions and the method of uses thereof. 
Determination of the scope and content of the prior art (MPEP §2141.01)

Shoichet et al teaches MU Opioid receptor modulators and their compositions having similar utilities to those of instantly claimed invention. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)

The difference between the instantly claimed compound and that of the reference herein lies in the selection of a single substitution in core Formula (I), such as, presence of “C1-C6” alkyl radical substitution for the instantly claimed compound instead of ‘hydrogen’ in the same position  
    PNG
    media_image2.png
    104
    264
    media_image2.png
    Greyscale
, [Shoichet et al, claim 33]. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made since Shoichet et al teaches compounds which are generic to the instantly claimed compounds. It is well established that the substitution of alkyl (Me) for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace a hydrogen atom with an alkyl group or vice versa in view of the known teaching of the art, since one would have reasonable expectation that such modification would make similar compounds and expected to possess similar properties differing only in degree in view of the known teaching of the art. 
Further, the disclosure of Shoichet et al  (WO 2017/007695 that teach many permutation and combinations, which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. The indiscriminate selection of “some'' among “many'' is prima facie obvious, In re Lemin, 141 USPQ 814 (1964). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace variable substitutions in permutation and combinations in core structure to obtain the desired compound of Formula (I),
    PNG
    media_image3.png
    95
    371
    media_image3.png
    Greyscale
, in view of the known teaching of the art. The claimed compounds and their compositions are so closely related structurally to the homologous and /or analogous compounds of the reference as to be structurally and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious structural and/or methodically modifications, which would be apparent to one skilled in the chemical art that can use similar substitutions, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary. Since the core compound of the Formula (I) is not novel and the novelty (if any) belongs to the selection of variable substitutions, a great caution should be exercised to determine the patentability of the claimed invention. Therefore, in looking at the instant claimed compounds as a whole, the claimed compounds would have been suggested to one skilled in the art unless unobvious or unexpected results can be shown.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626